Citation Nr: 0807839	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.  

In January 2008, the veteran testified at a hearing before 
the undersigned at the RO.

It appears that in June 2004 (received June 21, 2004), the 
veteran filed a notice of disagreement regarding the issues 
of entitlement to service connection for acne vulgaris and 
pension.  As no statement of the case on this matter has been 
issued, additional action by the RO is required as set forth 
below in the Remand portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 328 (1999).
(Although it is true that the veteran subsequently seemed to 
limit his appeal to the certified issue, he never 
specifically withdrew the notice of disagreement.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his January 2008 hearing, the veteran indicated that he 
received treatment in 1968, almost immediately after 
separation from service.  The veteran is asked to indicate 
where such treatment took place to include dates, to the 
extent possible, along with the requisite release to allow 
the RO to obtain these records, if available.  Furthermore, 
the RO should obtain the requisite release and make 
reasonable efforts to obtain June 1969 records from Kaiser 
Hospital in Sacramento.

The RO should associate with the claims file all VA clinical 
records from the VA Central Texas Health Care System dated 
from January 2004 to the present and all clinical records 
from the VA Austin Regional Clinic in Austin dated from June 
2002 to the present.

Next, the RO should schedule a VA orthopedic examination for 
a diagnosis of all low back disorders from which the veteran 
suffers, if any, and for an opinion regarding the etiology of 
each such disorder diagnosed.  The examiner is asked to 
refrain from speculation and to take into account the 
veteran's entire medical history to include an automobile 
accident at age 16 and active participation in sports before 
entering service.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue same is a procedural defect.  Manlincon, supra.; 
Godfrey, supra.  Pursuant to 38 C.F.R. § 19.9(a) (2007), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the RO for necessary action.  Thus, the Board must remand 
the veteran's acne vulgaris claim for preparation of a 
statement of the case.  See VAOPGCPREC 16-92.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
clinical records from the VA Central Texas 
Health Care System dated from January 2004 
to the present and all clinical records 
from the VA Austin Regional Clinic in 
Austin dated from June 2002 to the 
present.

2.  Obtain the necessary release and all 
necessary details and specifics from the 
veteran regarding claimed 1968 medical 
treatment and June 1969 records from 
Kaiser Hospital in Sacramento and make 
reasonable efforts to associate these 
records with the claims file.  

3.  Next, schedule a VA orthopedic 
examination for a diagnosis of all low 
back disorders from which the veteran 
suffers, if any, and for an opinion 
whether it is at least as likely as not 
whether any present back disorder is 
attributable to service.  A rationale for 
all conclusions should be provided. The 
examiner should be given the claims file 
for review in conjunction with the 
examination.

4.  Readjudicate the issue of entitlement 
to service connection for a low back 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

5.  Issue a statement of the case 
regarding the issue of whether new and 
material evidence, sufficient to reopen a 
claim of entitlement to service connection 
for acne vulgaris, has been received.  The 
statement of the case must contain all 
applicable laws and regulations.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2007).

6.  Issue a statement of the case on the 
pension issue.  Please point out to the 
veteran that even though he had less than 
ninety days of active service, he could 
potentially qualify pursuant to  the 
provisions of 38 C.F.R. § 3.3 (a)(ii).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



